Case: 14-60219      Document: 00513018131         Page: 1    Date Filed: 04/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60219
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 23, 2015
ANGEL CATARINO CASTRO-GUILLEN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 692 856


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Angel Catarino Castro-Guillen (Castro), a native and citizen of Mexico,
petitions this court for review of the dismissal by the Board of Immigration
Appeals (BIA) of his appeal from the Immigration Judge’s (IJ) order denying
relief in the form of cancellation of removal based on a finding that he was
ineligible for such relief. The BIA determined that Castro did not meet his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60219     Document: 00513018131     Page: 2   Date Filed: 04/23/2015


                                  No. 14-60219

burden of establishing 10 years of continuous physical presence in the United
States in light of his 2004 voluntary departure to Mexico in lieu of deportation.
      Castro testified that after being apprehended by Border Patrol
authorities in 2004, he agreed to return to Mexico to avoid a lengthy detention
pending a removal hearing and that he signed papers indicating that he would
voluntarily depart.    He argues that his agreement to voluntarily depart,
however, did not involve the requisite quid pro quo because immigration
officials knew that he would not be able to apply for admission to this country
for 10 years. He asserts that he would not have signed those papers if he had
been informed of the consequences of his voluntary departure.
      We review the order of the BIA and will consider the underlying decision
of the IJ to the extent that it influenced the BIA’s decision. See Wang v. Holder,
569 F.3d 531, 536 (5th Cir. 2009). To establish eligibility for cancellation of
removal, Castro has the burden of satisfying continuous physical presence in
the United States for the ten-year period immediately preceding the date of
the application for cancellation of removal. See Ramos-Torres v. Holder, 637
F.3d 544, 548 (5th Cir. 2011); 8 U.S.C. § 1229b(b)(1)(A); 8 C.F.R § 1240.64(a).
An alien’s voluntary departure under threat of immigration proceedings stops
the ten-year physical presence period accrual. See Mireles-Valdez v. Ashcroft,
349 F.3d 213, 217-19 (5th Cir. 2003); 8 C.F.R. § 1240.64(b)(3).
      The substantial evidence standard applies to factual determinations
concerning an alien’s claim of 10 years of continuous presence.           Garcia-
Melendez v. Ashcroft, 351 F.3d 657, 661 (5th Cir. 2003). We will not reverse
the BIA’s decision “unless the petitioner provides evidence so compelling that
no reasonable fact-finder could conclude against it.” Id. (internal quotation
marks and citation omitted).




                                        2
    Case: 14-60219   Document: 00513018131     Page: 3   Date Filed: 04/23/2015


                                No. 14-60219

     Nothing in Castro’s brief or in the record compels a finding that he was
not granted a voluntary departure in lieu of deportation in 2004.           His
assertions that there was no quid pro quo and that he would not have agreed
to a voluntary departure if he had been informed of the consequences do not
compel a different result. See Garcia-Melendez, 351 F.3d at 661.
     Accordingly, Castro’s petition is DENIED.




                                      3